          Case 3:20-cv-00499-MMD-WGC Document 35 Filed 12/07/20 Page 1 of 2



      1    Rew R. Goodenow, Nevada Bar ID 3722
           Zachary Shea, Nevada Bar ID 15094
      2    PARSONS BEHLE & LATIMER
           50 West Liberty Street, Suite 750
      3    Reno, Nevada 89501
           Telephone: 775.323.1601
      4    Facsimile: 775.348.7250
           RGoodenow@parsonsbehle.com
      5    ZShea@parsonsbehle.com
      6    Attorneys for Defendant NETFLIX, INC.
      7

      8                                 UNITED STATES DISTRICT COURT

      9                                       DISTRICT OF NEVADA

     10
           CITY OF RENO, NEVADA, individually and
           on behalf of all others similarly situated,        Case No. 3:20-cv-00499-MMD-WGC Judge:
     11
                          Plaintiff,                          Hon. Miranda M. Du
     12
                  vs.                                         Magistrate Judge: Hon. William G. Cobb
     13

     14    NETFLIX, INC., and HULU, LLC,

     15                   Defendants.

     16

     17                  STIPULATION AND ORDER EXTENDING TIME TO FILE
                             DISCOVERY PLAN AND SCHEDULING ORDER
     18                                 (FIRST REQUEST)
     19          The following STIPULATION is agreed by and between Plaintiff City of Reno, Nevada

     20 (by and through their counsel of record Leonard H. Stone of Shook & Stone, Chtd.), and Defendant

     21 Netflix, Inc. (by and through their counsel of record Rew R. Goodenow and Zachary S. Shea of

     22 Parsons Behle & Latimer), and Defendant Hulu, LLC (by and through their counsel of record John

     23 K. Gallagher and Patrick H. Gallagher of Guild, Gallagher & Fuller, Ltd.) in the parties’ first

     24 stipulation for extension of time as to the joint discovery plan and scheduling order.

     25          IT IS HEREBY STIPULATED that in order for all parties to cooperate and file the

     26 plan/order together,1 the varying deadlines for Defendants’ time to file should be made uniform,

     27
        1 Defendant Netflix, Inc. is currently required to file a plan/order with Plaintiff by December 13,
     28 2020. Defendant Hulu, LLC and Plaintiff are currently required to file by December 31, 2020.
PARSONS
BEHLE &
LATIMER                                                   1
          Case 3:20-cv-00499-MMD-WGC Document 35 Filed 12/07/20 Page 2 of 2




      1   and parties shall file a joint discovery plan and scheduling order on December 31, 2020, absent any
      2   further stipulation of the parties or Order from the Court.
      3    Dated: December 4, 2020.                             Dated: December 4, 2020
      4
           SHOOK & STONE, CHTD.                                 PARSONS BEHLE & LATIMER
      5

      6    By:     /s/ Leonard H. Stone                         By:       /s/ Zachary S. Shea
                 Leonard H. Stone, Nevada Bar No. 5791                  Rew R. Goodenow, Nevada Bar No. 3722
      7          Attorney for Plaintiffs                                Zachary S. Shea, Nevada Bar No. 15094
      8                                                                 Attorneys for Defendant Netflix, Inc.

      9

     10
                                                                Dated: December 4, 2020
     11
                                                                GUILD, GALLAGHER & FULLER, LTD.
     12

     13
                                                                By:       /s/ Patrick H. Gallagher
     14                                                                 John K. Gallagher, NV Bar No. 956
                                                                        Patrick H. Gallagher, NV Bar No. 14875
     15                                                                 Attorneys for Defendant Hulu, LLC
     16

     17

     18          IT IS HEREBY ORDERED.

     19
              DATED:        December 7, 2020.
     20
                                                          UNITED STATES MAGISTRATE JUDGE
     21

     22

     23

     24

     25

     26

     27

     28
PARSONS
BEHLE &
LATIMER                                                     2
